DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is in response to the Amendment filed on 06/03/2020.
As per instant Examiner Amendment, claims, including all independent claims 1, 9, and 17, have been further amended.
Claims 1, 4, 5, 7-9, 12, 13, 15-17, and 19-27 have been examined and are pending in this application. Claims 1, 9, and 17 are independent.
Claims 1, 4, 5, 7-9, 12, 13, 15-17, and 19-27 are allowed.
Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In attempt to accelerate the prosecution process, the Examiner has contacted the Applicant’s representative, Mr. Dreznes, Michael (Reg. No. 59,965), and conducted a telephone interview on 06/09/2022. During the interview, the Examiner proposed an examiner amendment to the independent claims bringing in the limitation of dependent claims 3, for better clarity of the claims’ scope, and for putting the application in condition for allowance. Authorization for this Examiner’s Amendment was given by Mr. Ocampo, on Dreznes, on 07/20/2022.  Mr. Dreznes, has agreed and authorized the Examiner to amend claims 1, 4, 9, 12, 17, 19, and 22, cancel claims 3, 6, 11, 14, and 18, and add claims 23-27.
Amendments to the Claims:
Replacing claim limitation and claim status of claims 1, 3, 4, 9, 11, 12, 17-19, and 21-27 by the examiner amendment as following:
1.	(Currently amended) A method, comprising:
receiving a voice request at a first device, the first device being associated with a user account;
determining, based on the voice request, a confidence score that the voice request corresponds to the user account;
selecting, based at least in part on a content of the voice request and the confidence score, a request domain from among plural request domains for responding to the voice request, each respective request domain being associated with a respective privacy level that corresponds to a privacy of data accessible via the respective request domain, and each respective request domain corresponding to a respective confidence level threshold that relates to the respective privacy level of the respective request domain, 
wherein the plural request domains comprise a personal request domain associated with a first privacy level for accessing content on a personal device associated with the user account and a general request domain associated with a second privacy level for accessing general content that is independent of the user account, wherein the personal request domain corresponds to a first confidence level threshold and the general request domain corresponds to a second confidence level threshold that is less than the first confidence level threshold of the personal request domain; and
providing for a response to the voice request based on the selected request domain.

3.	(Cancelled) 

4.	(Currently amended) The method of claim 1, wherein responding to the voice request comprises accessing the personal device to access a message, document, calendar, address book or other personal data on the personal device, the personal device being separate from the first device.

6.	(Cancelled) 

9.	(Currently amended) A device, comprising:
at least one processor; and
a memory including instructions that, when executed by the at least one processor, cause the at least one processor to:
receive a voice request, the device being associated with a user account;
determine, based on the voice request, a confidence score that the voice request corresponds to the user account;
select, based at least in part on a content of the voice request and the confidence score, a request domain from among plural request domains for responding to the voice request, each respective request domain being associated with a respective privacy level that corresponds to a privacy of data accessible via the respective request domain, and each respective request domain corresponding to a respective confidence level threshold that relates to the respective privacy level of the respective request domain,
wherein the plural request domains comprise a personal request domain associated with a first privacy level for accessing content on a personal device associated with the user account and a general request domain associated with a second privacy level for accessing general content that is independent of the user account, wherein the personal request domain corresponds to a first confidence level threshold and the general request domain corresponds to a second confidence level threshold that is less than the first confidence level threshold of the personal request domain; and
provide for a response to the voice request based on the selected request domain.

11.	(Cancelled) 

12.	(Currently amended) The device of claim 9, wherein responding to the voice request comprises accessing the personal device to access a message, document, calendar, address book or other personal data on the personal device.

14.	(Cancelled) 

17.	(Currently amended) A computer program product comprising code, stored in a non-transitory computer-readable storage medium, the code comprising:
code to receive a voice request at a first device, the device being associated with a user account;
code to determine, based on the voice request, a confidence score that the voice request corresponds to the user account;
code to select, based at least in part on a content of the voice request and the confidence score, a request domain from among plural request domains for responding to the voice request, each respective request domain of the plural request domains corresponding to a respective privacy level that corresponds to a privacy of data accessible via the respective request domain, and each respective request domain corresponding to a respective confidence level threshold that relates to the respective privacy level of the respective request domain,
wherein the plural request domains comprise a personal request domain associated with a first privacy level for accessing content on a personal device associated with the user account and a general request domain associated with a second privacy level for accessing general content that is independent of the user account, wherein the personal request domain corresponds to a first confidence level threshold and the general request domain corresponds to a second confidence level threshold that is less than the first confidence level threshold of the personal request domain; and
code to provide for a response to the voice request based on the selected request domain.

18.	(Cancelled) 

19.	(Currently amended) The computer program product of claim 17, wherein responding to the voice request comprises accessing the personal device to access content from a message, document, calendar, address book or other personal data stored on the personal device.

22.	(Currently amended) The method of claim 21, wherein the confidence score satisfies the respective confidence level threshold corresponding to the selected request domain.

23.	(New) The computer program product of claim 17, wherein the first device is configured to determine that the voice request corresponds to the user account based on a voice profile associated with the user account.

24.	(New) The computer program product of claim 17, wherein in a case where the confidence score is below a threshold value, the select is further based on at least one of a location of the first device or prior user interaction with respect to the user account.

25.	(New) The device of claim 9, where the respective confidence level threshold increases as the respective privacy level of the respective request domain increases.

26.	(New) The device of claim 25, wherein the confidence score satisfies the respective confidence level threshold corresponding to the selected request domain.

27.	(New) The computer program product of claim 17, where the respective confidence level threshold increases as the respective privacy level of the respective request domain increases and the confidence score satisfies the respective confidence level threshold corresponding to the selected request domain.
Response to Arguments/Remarks
The PriorArt rejections to all claims have been withdrawn as claims have been amended.
Claims 1, 4, 5, 7-9, 12, 13, 15-17, and 19-27 are allowed.

Examiner's Statement of reason for Allowance
The following is an Examiner’s statement of reasons for allowance: 
The present invention is directed to a method and system for responding to a voice request includes a processor configured to receive a voice request, the device being associated with a user account, and determine, based on the voice request, a confidence score that the voice request corresponds to a voice profile associated with the user account. The processor is further configured to select, based at least in part on a content of the voice request and the confidence score, a request domain from among plural request domains for responding to the voice request, and provide for a response to the voice request based on the selected request domain.
The closest prior art, as previously recited, Kline (US 2019/0378516) is generally directed to technique for operating a voice response system in a multiuser environment are provided. Aspects include receiving a voice command from a first user and determining an identity of the first user based at least in part on a voice recognition of the first user. Aspects also include determining an identity of one or more other users in range of the voice response system and obtaining a command hierarchy. Aspects further include performing an action requested by the voice command based on a determination that the first user is authorized to request the voice command, wherein the determination that the first user is authorized to request the voice command is based at least upon the identity of the first user, the identity of one or more other users in range of the voice response system and the command hierarchy., and Humhreys (US 2018/0108358) is generally directed to method of vocally categorising a user includes receiving, by a sound data input, a vocalisation by the user and determining, by a processor coupled to the data input, a plurality of individual confidence scores by comparing the received vocalisation to vocalisations of a plurality of respective individuals stored in a memory to which the processor is communicatively coupled. Each of the individual confidence scores represents a probability that the user is a respective one of the plurality of individuals, and each of the stored vocalisations is stored in association with a corresponding category selected from a plurality of categories. The method further comprises determining, by the processor, from the plurality of individual confidence scores and respective associated categories, a plurality of category confidence scores, where each category confidence score represents a probability that the user belongs to a respective one of the plurality of categories.  
The Examiner concludes that besides the arguments/amendment presented by the Applicant, filed on 06/03/2022, for consideration of an allowance, none of Kline, and Humhreys, nor any other art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the amended independent claim 1, which induces the limitation of the dependent claim 3. For example, none of the cited prior art teaches or suggest the steps of selecting, based at least in part on a content of the voice request and the confidence score, a request domain from among plural request domains for responding to the voice request, each respective request domain being associated with a respective privacy level that corresponds to a privacy of data accessible via the respective request domain, and each respective request domain corresponding to a respective confidence level threshold that relates to the respective privacy level of the respective request domain, wherein the plural request domains comprise a personal request domain associated with a first privacy level for accessing content on a personal device associated with the user account and a general request domain associated with a second privacy level for accessing general content that is independent of the user account, wherein the personal request domain corresponds to a first confidence level threshold and the general request domain corresponds to a second confidence level threshold that is less than the first confidence level threshold of the personal request domain; and
providing for a response to the voice request based on the selected request domain, as a whole with the remaining limitations. Therefore, the claim 1 is considered allowable over the cited prior art.
As to claim 9, the claim is directed to a device, and the claim limitations are similar to the claim limitations of the method claim 1.  Therefore, claim 9 is also considered allowable for the same reason set forth above for claim 1.
As to claim 17, the claim is directed to a program product stored in storage medium, and the claim limitations are similar to the claim limitations of the method claim 1.  Therefore, claim 17 is also considered allowable for the same reason set forth above for claim 1.
As to claims 4, 5, 7, 8, 12, 13, 15, 16, and 19-27, the claims are dependent from claims 1, 9, or 17 respectively, and are considered allowable.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439